—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated March 3, 2000, which granted the motion of the defendant ISS International Service System, Inc., and the separate motion of the defendants Trump Equitable Fifth Avenue Company, Trump Corporation, Residential Board of Trump Tower Condominium, and Wm. A. White/Grubb & Ellis, Inc., to strike the plaintiffs errata sheet relating to the transcript of his deposition testimony.
Ordered that the plaintiffs notice of appeal is deemed to be an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court properly struck the plaintiffs errata sheet to his deposition transcript. The errata sheet lacked a statement of the reasons for making the corrections, and the plaintiff provided only an omnibus reason for making his corrections in opposition to the motion after the 60-day time limit for making such changes (see, CPLR 3116 [a]; Rodriguez v Jones, 227 AD2d 220; Marine Trust Co. v Collins, 19 AD2d 857). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.